Citation Nr: 1724069	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability (claimed as residuals of frostbite). 

2.  Entitlement to service connection for a heart disorder (previously characterized as rheumatic heart disease, and initially claimed as a heart murmur), to include as secondary to service-connected PTSD.

3.  Entitlement to an effective date earlier than December 17, 2008 for the award of service connection for PTSD.  

4.  Whether a January 21, 1960, VA rating decision that denied service connection for a brain concussion and for heart disease should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The matter of whether a May 2013 decision of the Board of Veterans' Appeals should be revised or reversed on the grounds of CUE is the subject of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from July 1948 to December 1952, including service in Korea.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied service connection for pes planus and for residuals of frostbite of the bilateral knees and declined to reopen a previously disallowed claim for service connection for a heart disorder (previously characterized as rheumatic heart disease and claimed as a heart murmur).  In April 2009, the Veteran filed a notice of disagreement (NOD.)  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

This appeal to the Board also arose from a July 2012 rating decision in which the RO granted service connection and assigned a 30 percent rating for (PTSD), effective December 17, 2008..  In August 2012, the Veteran filed an NOD with the assigned rating and effective date.  A SOC was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In December 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

In a May 2013 decision, the Board denied service connection for pes planus and for a bilateral knee disability, claimed as residuals of frostbite; determined that new and material evidence to reopen the previously denied claim for service connection for a heart disorder had not been received and this declined to reopen the claim; denied a rating in excess of 30 percent for PTSD; and denied an effective date earlier than December 17, 2008, for the award of service connection for PTSD.

On June 5, 2013, the Board received a motion from the Veteran entitled "Appellant Motion to Revise Board Decision Dated May 15, 2013 Pursuant to Section 20.1400(a)."  The nature of this submission was the subject of litigation with the United States Court of Appeals for Veterans Claims (Court) after which it was determined by the Board to encompass a Motion for Reconsideration of the Board's May 2013 decision.  In May 2015, the Board denied the Veteran's Motion for Reconsideration of the Board decision of May 15, 2013.  (The Board notes that the Veteran's Motion for Revision of the May 2013 Board decision on the basis of CUE is the subject of a second Board decision and will be addressed separately.)

The Veteran then filed an appeal to the Court, and, in September 2016, the Court issued a Memorandum Decision that set aside that portion of the May 15, 2013, Board decision denying an effective date earlier than December 17, 2008, for the award of service connection for PTSD; reversed the Board's finding that new and material evidence to reopen a previously denied claim for a heart disorder had not been received (and, thus, reopened that claim) and remanded the underlying service connection claim for initial adjudication on the merits; and reversed the Board's finding that the Veteran was not entitled to a VA medical examination in connection with his claim for service connection for bilateral knee disability, and remanded that matter for further development and readjudication.  The Court also noted that the Veteran had not challenged any aspect of the May 2013 decision insofar as the Board had denied service connection for bilateral pes planus, denied an initial compensable rating for hearing loss, and/or denied a rating in excess of 30 percent for PTSD.  The Veteran's appeal as to those issues was therefore dismissed.

In view of the Court's reopening of the Veteran's previously denied claim for service connection for a heart disorder, the Board has characterized that portion of the appeal as simply one for service connection for a heart disorder, as set forth on title page.  Also, in view of the Court's basis for concluding that new and material evidence had been presented, the Board has also expanded the claim to include as secondary to service-connected PTSD.

In addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim in Virtual VA and  the Veterans Benefits Management System (VBMS)).  All evidence has been reviewed.  

The Board's decision addressing the earlier effective date claim is set forth below.  The claims for service connection for bilateral knee disability and for a heart disorder are addressed in the remand follow the order; these matters are being remanded to the AOJ.  The remand also addresses the Veteran's disagreement with the an April 2015 rating decision wherein the RO found that revision of a January 21, 1960, decision in which the RO denied service connection for a brain concussion and heart disease, on the basis of CUE in that decision, was not warranted, as the Veteran completed the first of two actions required to place that matter in appellate status.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The record contains no statement or communication from the Veteran, prior to December 17, 2008, that manifests intent to seek connection for a psychiatric disability or that constitutes a pending claim for service connection for PTSD.


CONCLUSION OF LAW

The claim for an effective date earlier than December 17, 2008, for the award of service connection for PTSD is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

At the outset, the Board notes that, as regards the earlier effective date claim decided herein, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect thereto.  The Board finds that these actions are sufficient to satisfy any fundamental due process  owed the Veteran in connection with this claim.  As is explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

As discussed in the Introduction above, the Board, in its May 2013 decision, denied an effective date earlier than December 17, 2008, for the award of service connection for PTSD, finding, in part, that although the Veteran had first filed for VA disability compensation in September 1959, there was no indication in that claim of any mental health symptoms.  In appealing that denial to the Court, the Veteran argued that his September 1959 claim for VA disability compensation should have been consider as an informal claim for service connection for PTSD because he had "applied for benefits in 1959, based on heart symptomatology including an elevated heart rate related to emotional response."  Appellant's Brief to the Court at 6.  Although the Court did not agree with the Veteran that the Board had clearly erred in denying him entitlement to an earlier effective date for PTSD, the Court did find that the Board had failed to provide an adequate statement of reasons or bases for its determination that the September 1959 claim did not encompass an informal claim for service connection for PTSD.  Specifically, the Court found that the Board erred by failing to address evidence of record contemporaneous with the September 1959 filing that may suggest that the Veteran was seeking service connection for a mental disorder, even though he did not expressly identify such a disorder on his formal application for benefits, to include a September 1959 medical certificate and the RO October 1959 examination request.

Regarding the assignment of effective dates, the effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2016).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that "an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing."  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  Thus, although the law requires the Secretary to "give a sympathetic reading to the veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations'" Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)), [i]t follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised" Criswell, 20 Vet. App. at 503-04.

Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2016).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

A review of the record shows that the Veteran first filed a claim for VA disability compensation in September 1959, at which time he sought service connection for a heart murmur and a brain concussion.  In the instant case, the Board cannot conclude that the Veteran's 1959 filing, or any records submitted in support of or generated in connection with the Veteran's 1959 claim, manifested an intent to seek service connection for a psychiatric disorder.  

In seeking service connection for a heart murmur in 1959, the Veteran stated that following: 

At the time that I was discharged, I was told by the examining physician that I had a heart murmur.  I was never treated or hospitalized for this during my period of service.  Since my discharge I have had trouble with my heart murmur.  About two or three months ago I went to see Dr. Springer . . . who gave me some pills.

Regarding his 1959 claim for service connection for a brain concussion the Veteran referred to a 1951 motorcycle accident and then asserted that since discharge, he had "suffered with severe headaches."  Medical records dated in September 1959, signed by Dr. Springer and Dr. Johnson note the Veteran's complaints of headaches accompanied by nervousness.  Specifically, when seen by Dr. Johnson, the Veteran reported pain on the top of his head with nervousness, off and on for 9 years.  It was also noted that the Veteran had been seen in 1955 with complaints of neck pain and nervousness.  When seen by Dr. Springer, the Veteran headaches accompanied by nervousness, weakness, and palpitations and stated that he "had suffered similar attacks since having a brain concussion in 1950."  Dr. Springer recorded an impression of "post-traumatic syndrome."

The Veteran was then afforded a VA examination in December 1959, at which time he complained of a heart murmur and headaches.  It was noted that the Veteran had suffered a concussion as  result of a motorcycle accident in 1950.  No orthopedic, psychiatric, or neurological disorder was found on examination.  The Veteran was also given special cardiovascular and neuropsychiatric examinations.  The Veteran reported that his heart would pound when he got excited and would skip a beat every once in a while.  Probable rheumatic heart disease was diagnosed.  The report of the neuropsychiatric examination notes that Veteran's chief complaints were headaches and a heart murmur.  The Veteran stated that he "does not feel he is a nervous case but just ha[s] worries like everybody else."  It was noted that the Veteran was never studied or observed for mental illness in service.  It was further noted that since the motorcycle accident., the Veteran had "complained off and on of headaches and heart trouble but he has no other complaints suggestive of concussions and other central nervous system syndrome."  No psychiatric or neurological disease was found.

None of these documents, read separately or in combination with one another, demonstrates an intent on the part of the Veteran to file a claim for service connection for a psychiatric disorder.  The Board acknowledges the Veteran's complaints of nervousness..  It would appear, however, that those complaints neurological as opposed to psychiatric in nature, as they were made in the context of the Veteran experiencing headaches.  It would also appear that the impression of post-traumatic syndrome was made in relation to the Veteran's reported in-service concussion, a condition for which he was specifically seeking service connection.  Moreover, even if those complaints were psychiatric in nature, the law is well settled that without a manifested intent on the part of the Veteran to seek service connection for a particular disorder, symptoms or diagnoses of a disorder made in medical records are not sufficient to establish a claim for that disorder.  See MacPhee, supra, and Brannon, supra.  

While the Veteran would now like to assert that, in 1959, he was seeking service connection for a collection of symptoms, to include an elevated heart rate related to emotional response, the Board's reading of the relevant documents simply does not evidence an intent on the part of the Veteran to seek service for a psychiatric disorder at the time that he filed his 1959 application for benefits.  Moreover, given that the Veteran did file a claim for service connection for a brain concussion, that Board cannot conclude that the RO's determination that a neuropsychiatric examination was necessary was an indication that the RO believed that there was then before it a claim for service connection for a psychiatric condition.  Indeed, neuropsychologic evaluation is generally used by VA to determine the cause of cognitive problems, to include whether attributable to organic brain damage.  See e.g., https://www.washingtondc.va.gov/departments/psych_neuro.asp.  Again, the Board points out that the Veteran then had pending a claim for residuals of a brain concussion and thus cannot conclude that the ordering of a neuropsychiatric examination was in any indicative of a pending claim for service connection for a psychiatric disability.

Accordingly, the Board concludes that nothing in the Veteran's 1959 application or supporting statements, to include any statements made to physicians regarding his complained of symptomatology, can be read as then raising a claim for service connection for a psychiatric disability.  No other communications from the Veteran suggesting that he was seeking disability compensation were received until August 2008, when the Veteran filed claims for several physical disorders  (at which time there was also no mention of psychiatric symptoms or diagnoses).  As noted, the earliest VA treatment records in the claims file documenting psychiatric symptoms are dated in January 2009, after the receipt of the claim on December 17, 2008. 

The above-cited evidence clearly reflects that, on December 17, 2008, the RO received the Veteran's initial claim for service connection for PTSD, and that the record contains no statement or communication from the Veteran that constitutes a pending claim for service connection for PTSD or any other psychiatric disorder prior to that date pursuant to which the benefit ultimately awarded could have been granted.  The Board also points out that even if the Veteran's psychiatric symptoms arose at a date earlier than when he first manifested an intent to seek service connection for a psychiatric disorder in December 2008, the fact remains that, in this case, the Veteran's first claim for service connection for PTSD was filed on December 17, 2008.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection for PTSD earlier than December 17, 2008 is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than December 17, 2008 for the award of service connection for PTSD is denied.  


REMAND

In denying service connection for a bilateral knee disability, the Board, in the May 2013 decision, considered whether VA's duty to provide examination or obtain a medical opinion was triggered in connection with the claim, but found that it was not.  As discussed in the Introduction above, the Court, in its September 2016 memorandum decision, reversed the Board's finding in this regard and found specifically that the Veteran is entitled to a VA examination in connection with his claim for service connection for a bilateral knee disability.  Accordingly, the claim is remanded for the Veteran to be scheduled for a VA examination so as to fully evaluate the nature of his claimed disability. 

As regards the Veteran's reopened claim for service connection for a heart disorder, as discussed in the Court's September 2016 Memorandum Decision, the RO, in 1960, considered only whether service connection for a heart disorder was warranted as directly related to service.  Since that time, the Veteran has been diagnosed with an awarded service connection for PTSD.  The Veteran also submitted evidence suggesting a possible relationship between his PTSD and his cardiovascular problems.  Under these circumstances, the Board finds that a medical examination and opinion, based on full consideration of the Veteran's documented medical history and assertions, would be helpful in resolving the claim for service connection for a heart disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the electronic claims file currently includes VA treatment records dated through August 2016.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently being treated at the Audie L. Murphy VA medical center (VAMC) in San Antonio, Texas, the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since August 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  The AOJ should also request records dated from to July 16, 2012, to January 16, 2015, as there appears a gap in records already associated with the claims file or this timeframe.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014).  But see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining claims on appeal.

As a final matter, the Board notes that, while the matters addressed by the Board in its May 2013 decision were on appeal to the Court, the Veteran filed a motion to revise or reverse a January 1960 VA rating decision that denied service connection a brain concussion and for heart disease on the basis of CUE.  In April 2015, the RO issued a rating decision finding that revision of the January 1960 RO decision that had denied service connection for a brain concussion and heart disease on the basis of CUE in that decision was not warranted.  The Veteran filed an NOD in May 2015; that document is located in the Veteran's VBMS file.  

Thus. the Veteran has properly initiated an appeal with respect to the RO's determination that the January 1960 rating decision was not the product of CUE, and the AOJ must issue a SOC with respect to that matter, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2016).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an appropriate SOC with respect to the determination that revision or reversal of a January 21, 1960, VA rating decision on the basis of CUE is not warranted, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected-as regards the claim referenced above, within  60 days of the issuance of the SOC.

2.  Obtain from the Audie L. Murphy VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran for the period from to July 16, 2012, to January 16, 2015, and since August 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of the bilateral knees by an appropriate physician.

The contents of the entire, claims file (paper and electronic),  to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  In this regard, the examiner must take a detailed history from the Veteran regarding his claimed left and right knee disability.  All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following examination of the Veteran, and review of the record, the examiner should clearly identify all current right and knee disabilities currently present, or present at any point pertinent to the current claim (even if now resolved or asymptomatic). 

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during the Veteran's active duty service, or is otherwise medically-related to such service, to include exposure to extreme cold.

In addressing the above, the examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as all lay assertions.  In particular, the examiner should consider the Veteran's competent lay statements that he was exposed to extreme cold weather while stationed in Korea.  

The examiner is also advised that the absence of evidence of treatment for the claimed disability in the Veteran's service treatment records should not, alone, serve as the sole basis for a negative opinion.    In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA heart examination by an appropriate physician.

The contents of the entire, claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  In this regard, the examiner must take a detailed history from the Veteran regarding his claimed heart disorder.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all heart disorder(s) currently present or present at any point pertinent to the current  claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disorder, the physician should provide an opinion, consistent with sound medical principles, and based on full consideration of the Veteran's medical history, assertions, and supporting evidence provided, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the identified heart disorder: 

(a) had its onset in or is otherwise medically related to service; or, if not, 

(b)  was caused OR is or has been aggravated (worsened beyond the natural progression) by service-connected PTSD.  

If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to any paper and/or electronic file(s) since the last adjudication) and legal authority.
 
9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


